Citation Nr: 9928973	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  95-17 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether an appeal was perfected regarding the validity of the 
appellant's marriage to the veteran, and her entitlement to 
VA death benefits as the surviving spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1980.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that in the appellant's May 1995 substantive 
appeal (Form 1-9), the appellant checked the box indicating 
that she wished to appear at a hearing before a Member of the 
Board.  In a handwritten note, the appellant clarified that 
she desired a hearing before a local hearing officer at the 
Regional Office rather than a Travel Board hearing.  It is 
noted that a personal hearing was conducted in October 1995, 
regarding the issue currently on appeal.  Consequently, the 
Board finds that the appellant's May 1995 request for a 
hearing has been satisfied.


FINDINGS OF FACT

1.  The record reflects that the RO granted the appellant's 
claim for Dependency Indemnity Compensation (DIC) benefits in 
April 1989.

2.  A November 1992 administrative decision found that the 
appellant was not the veteran's widow for VA purposes, 
because her marriage to the veteran was not valid; the 
appellant was notified of the decision and advised of the 
proposal to terminate her DIC benefits.

3.  The RO terminated the appellant's DIC benefits in April 
1993; notice of that determination was mailed to the 
appellant at her address of record in a letter dated April 7, 
1993.  

4.  A timely notice of disagreement (NOD) with regard to 
April 1993 termination of DIC benefits was received by the RO 
in September 1993

5.  A statement of the case listing the issues on appeal was 
issued and mailed to the appellant's last known address in 
June 1994.

6.  A timely substantive appeal was not filed by or on behalf 
of the appellant by August 1994.


CONCLUSION OF LAW

A timely appeal was not perfected with respect to an April 
1993 decision terminating the appellant's DIC benefits.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (1998) ; Sabonis v. Brown, 6 Vet.App. 426 
(1994).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background 

Pursuant to 38 U.S.C.A. § 7105(b) and 38 C.F.R. § 20.302(a), 
a notice of disagreement shall be filed within one year from 
the date of mailing the notification of the initial review 
and determination.  Appellate review of an RO decision is 
initiated by a notice of disagreement and "completed by a 
substantive appeal after a statement of the case is 
furnished...." 38 U.S.C.A. § 7105(a) (West 1991).  After the 
appellant receives the statement of the case, he or she must 
file a formal appeal within "sixty days from the date the 
statement of the case is mailed," 38 U.S.C.A. § 7105(d)(3) 
(West 1991), or within the remainder of the one-year period 
from the date the notification of the RO decision was mailed, 
whichever period ends later.  38 C.F.R. § 20.302(b) (1998).   
In essence, the following sequence is required:  There must 
be a decision by the RO, the appellant must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the appellant, and finally the 
appellant, after receiving adequate notice of the basis of 
the decision, must complete the process by stating her 
argument in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (1998).  The Board may 
not entertain an application for review on appeal unless it 
conforms to the law.  38 U.S.C.A. § 7108 (West 1991).  

The record reflects that the appellant filed a claim for DIC 
benefits, based on the October 1988 death of the veteran.  
These benefits were granted by the RO the following month.  

A November 1992 administrative decision found that the 
appellant was not the veteran's widow for VA purposes, 
because her marriage to the veteran was not valid.  The 
appellant was notified of this decision, and was advised of 
the proposal to terminate her DIC benefits.  In January 1993 
correspondence, the appellant noted her disagreement with 
this proposal.

In an April 1993 decision, the RO found that the appellant 
was not the veteran's widow for VA purposes, and terminated 
her DIC benefits.  The appellant filed a timely notice of 
disagreement with this determination in September 1993.  
Following a May 1994 personal hearing, a June 1994 Statement 
of the Case/Hearing Officer's decision determined that the 
appellant could not be recognized as the veteran's widow for 
VA purposes, and denied entitlement to DIC benefits.  The 
appellant was provided notice of that determination at her 
address of record in a letter dated June 21, 1994.

In October 1994, the appellant's representative submitted a 
Statement of Accredited Representative in Appealed Case.  The 
appellant filed a substantive appeal the following month.  

In correspondence dated in November 1994, the RO informed the 
appellant that the time limit to perfect an appeal as to the 
April 1993 decision had expired.  She filed a notice of 
disagreement with this decision in March 1995, and submitted 
a substantive appeal in May 1995, perfecting her appeal.

During an October 1995 personal hearing, the appellant 
testified that she received the April 7, 1993 letter from the 
RO noting the procedures necessary to perfect an appeal.  
Transcript (T.) at 1.  She explained that because she was 
unfamiliar with VA rules and regulations, she was under the 
impression that her appearance at the May 1994 personal 
hearing would perfect her appeal.  T. at 1-2.  She stated 
that at no time during the hearing did the hearing officer 
inform her of the need to file a substantive appeal.  T. at 
2.  The appellant concluded that her presence at the personal 
hearing served the same purpose as submitting the substantive 
appeal.  T. at 3.

Analysis

Based on the foregoing, the Board finds that a timely 
substantive appeal was not filed by or on behalf of the 
appellant with regard to the April 1993 determination that 
she could not be recognized as the veteran's widow for VA 
purposes, and was not entitled to DIC benefits.  Although she 
filed a timely, and clearly adequate, notice of disagreement 
with regard to the April 1993 decision, in order to perfect 
her appeal, the appellant or her accredited representative 
had to file a substantive within 1 year following this 
decision, or within 60 days of the mailing of the statement 
of case (mailed to her last known address and to her 
accredited representative in June 1994).  No communication 
expressing an intention to continue the appeal, which may be 
construed as a substantive appeal, was received from or on 
behalf of the appellant until October 1994.  This was clearly 
outside the applicable time limit for filing a substantive 
appeal.

The Board notes that during the October 1995 personal 
hearing, the appellant acknowledged receiving a letter from 
the RO in April 1993, outlining the requirements to perfect 
her appeal.  Further, a statement of the case was mailed to 
her last known address in June 1994, together with an 
enclosure letter explaining the steps required to perfect her 
appeal. 

The Board finds that evidence of a timely filed substantive 
appeal has not been demonstrated.  38 C.F.R. § 20.302.  In 
Roy v. Brown, 5 Vet. App. 554 (1994), the United States Court 
of Appeals for Veterans Claims (Court) held that the 
governing statue mandates the submission of a timely 
substantive appeal in order to confer appellate jurisdiction 
upon the Board.  The Court expressly rejected the argument 
presented by the claimant in Roy that a substantive appeal 
was a mere formality.  Moreover, there is no showing or 
argument that the claimant requested an extension of the time 
limit for submitting a substantive appeal for good cause 
prior to the expiration of the time limit for submitting the 
substantive appeal.  38 C.F.R. § 20.303.  (1995).  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Id. at 430.

In the absence of clear evidence to the contrary, the Board 
finds that the VA properly discharged any duty it had to 
notify the appellant of the determination that she could not 
be recognized as the veteran's widow for VA purposes, and of 
the  termination of DIC benefits.  Since a substantive appeal 
was not submitted within 60 days of the mailing of the 
statement of case, the Board is compelled to conclude that 
the appellant did not submit a timely substantive appeal from 
the April 1993 decision.  The appeal as to that issue must 
then be dismissed.


ORDER

An appeal was not timely perfected regarding the validity of 
the appellant's marriage to the veteran, and her entitlement 
to VA death benefits as the surviving spouse, and the appeal 
is dismissed.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

